Citation Nr: 9915088	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-47 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
disabling for a low back disorder on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and L. C. 


ATTORNEY FOR THE BOARD

Don Hayden, Counsel
INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.

A February 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Fort Harrison, Montana (RO), 
in pertinent part, based on an original claim, granted 
service-connection for a low back disorder, discogenic low 
back pain with Schmorl's nodes of T12 and L1, which was 
assigned a 20 percent rating.  The veteran was notified of 
that decision later that month.  The veteran was hospitalized 
by the VA in June 1993 and underwent back surgery.  An August 
1993 rating decision characterized the low back disorder as 
postoperative residuals of right hemilaminectomy and 
diskectomy of L4-5 and discogenic back pain with Schmorl's 
nodes of T12 and L1, and continued the 20 percent disability 
rating, following a temporary 100 percent disability rating 
for post-surgical convalescence.  

Following receipt of July 1993 VA examination reports, a 
February 1994 rating decision continued the 20 percent 
disability rating.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from the February 1994 
rating decision.  A notice of disagreement (NOD) was received 
in October 1994.  The issue of an increased schedular rating 
for the veteran's low back disorder was denied by the Board 
in March 1998, and the matter of an extraschedular rating was 
remanded.    


FINDINGS OF FACT

1.  The available evidence necessary for an equitable 
determination of the issue of entitlement to an 
extraschedular rating for the veteran's low back disorder is 
of record.

2.  Degenerative disc disease of the lumbar spine is 
manifested by sciatic symptoms which last for about one hour 
and occur approximately twice a week, without significant 
restriction of motion of the lower back or significant 
neurological deficits in the lower extremities.   

3.  The case does not present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or the need for frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 20 
percent for postoperative residuals of right hemilaminectomy 
and diskectomy of L4-5 and discogenic back pain with 
Schmorl's nodes of T12 and L1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1993, the veteran underwent a right hemilaminectomy 
and diskectomy of L4-5 by the VA.  A neurosurgery follow-up 
examination in July 1993 revealed that he had a well-healed 
incision, motor function of 5/5 throughout, and symmetrical 
ankle jerks of 1+, bilaterally.  A July 1993 VA podiatry note 
shows complaints of pain in the ball of the right foot and of 
the right foot turning out.  Manual muscle testing found 
strength of 4/5 in the lateral and anterior muscle groups and 
pain at the 2nd, 3rd and 4th metatarsal phalangeal joints.  The 
assessment was muscle weakness which might be secondary to 
low back pain.  

The veteran was seen at a VA facility in October 1994 for 
complaints of back, right leg and foot pain.  It was recorded 
that he had done "pretty well" until two weeks earlier, 
when he developed increasing symptoms with sciatica.  On 
examination, the straight-leg raising test was positive on 
the right; strength and reflexes were normal.  The impression 
was questionable recurrent disc.  A VA outpatient examination 
in December 1994 found normal strength.  

At a hearing at the RO in December 1994, the veteran 
testified that he had foot drop, "charley horses," and 
muscle spasms, if he stood for about an hour.  Sitting or 
lying down did not relieve the spasms, which sometimes lasted 
an hour or more.  Ms. C. said that, while driving to the 
hearing, the veteran began having leg cramps after about 35 
minutes.  They stopped at a mall so that he could walk 
around, and after about 35 minutes he had to sit but the pain 
continued, while he sat.  The veteran said that the surgery 
in June 1993 did not relieve the pain and that his back 
disorder affected his employment and social life.  He 
reported that he worked only part-time and felt that full-
time employment would increase the pain; his work required 
him to be on his feet.  He reported having seen a physician 
in either October or November, which had been his first 
outpatient visit since July 1993.  He described his pain as 
"intermittent," indicating that it would go away; however, 
he could not tell when it would return or how bad it would 
be.  The veteran said that the pain was aggravated by 
standing, walking and bending.  Transcript.  

During an August 1997 VA fee basis orthopedic examination, it 
was recorded that the veteran had had a slow improvement of 
his low back and left leg pain since 1993, and that he had 
not been able to work as a mechanic, which is what he had 
been trained to do.  His complaint was lumbosacral pain with 
radiation into the right hip.  There was no exacerbation at 
the time he was examined.  He appeared in no acute distress.  
He was able to sit, stand and turn left and right without 
obvious limitation or discomfort.  Range of motion of the 
lumbar spine was 70 degrees of flexion, 5 degrees of 
extension, and 20 degrees of tilt (lateral flexion) 
bilaterally.  The straight-leg raising test was normal.  The 
circumferences of the thighs and calves were equal, 
respectively.  The flexion and extension strength of the 
ankle and toes was normal.  Reflexes at the knees and ankles 
were 2/5 and equal.  




The orthopedic examiner described the examination as being 
within normal limits clinically.  The impression was status-
post laminectomy for disc herniation on the right at L4-5.  
The examiner said that there was no evidence of functional or 
range of motion abnormality, and no demonstrable muscle 
spasm, loss of ankle jerk or other positive neurological 
findings appropriate to the site of the disease.  The veteran 
was noted to state that his symptoms were intermittent and 
aggravated by bending and lifting.  

During an August 1997 VA fee basis neurological examination, 
it was recorded that the veteran had had relief of right leg 
pain following the surgery but continued to have back pain 
the which bothered him intermittently.  He described the pain 
as an achy discomfort, localized to the region of the right 
sacroiliac and aggravated by bending his trunk frequently or 
walking more than a quarter of a mile, but not by sitting, 
standing or driving.  Several times a week, he reportedly had 
aching discomfort in the right dorsal thigh which radiated 
into the calf and sole of the foot.  The pain was aggravated 
by bending or stooping.  He denied loss of sensation in the 
right lower extremity and infrequently had a tingling 
sensation in the right foot or leg.  He took 600 milligrams 
of ibuprofen approximately once a day for pain relief.  He 
reported having been unable to work as a truck mechanic 
because of his symptoms.  It was recorded that he had worked 
at a pizza restaurant for a few years, but had quit two weeks 
earlier.  

On examination, he had a full range of anteroflexion, 
extension, lateral flexion and rotation.  Straight-leg 
raising was negative to 90 degrees.  Gait was normal.  
Sensation was diminished to pinprick over the lateral aspect 
of the right foot, including the fifth digit.  Sensation was 
well preserved in all other areas to pinprick, light touch 
and temperature.  Motor examination revealed excellent 
strength in all major muscle groups, without atrophy or 
fasciculation.  Deep tendon reflexes at the knee and ankle 
were 1 + hypoactive; no pathological reflexes were found.  
Needle EMG testing in the right lower extremity, gluteal and 
lumbar paraspinous musculature was described as 
"unremarkable."  Motor strength was normal in all muscles 
examined.  Electromyographic testing was reported to show no 
evidence of active or chronic denervation of any muscle in 
the right lower extremity, gluteal and lumbar paraspinous 
musculature or lumbar paraspinous musculature muscle spasm.  
It was noted that the findings did not categorically exclude 
the possibility of a recent lumbosacral nerve root injury.  

The neurological impressions were right L4-5 disc herniation, 
by history, status-post hemilaminectomy and diskectomy of the 
right L4-5 disc herniation and normal neurological 
examination except for hypalgesia of the right lateral foot 
of uncertain etiology.  The examiner said that there was no 
evidence of significant restriction of motion of the lower 
back or significant neurological deficits in the lower 
extremities.  The examiner also said that the sciatic 
symptoms would last for about one hour and occur 
approximately twice a week.  There was a full range of motion 
of the lumbar spine and no evidence of lumbar paraspinous 
muscle spasm.  

Criteria and Analysis

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has asserted 
that his back disorder has increased in severity and 
adversely effects his employability, establishing a well-
grounded claim for an extraschedular rating.  Pursuant to the 
Board's March 1998 remand of this issue, the RO wrote to the 
veteran asking him to submit evidence in support of his claim 
and to identify recent treating physicians/facilities.  He 
did not respond.  The VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due 


exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The RO considered whether referral for an extraschedular 
rating was warranted for the veteran's back disability and 
decided that it was not. 

At the time of the August 1997 fee basis neurological 
examination, the examiner noted that the veteran's sciatic 
symptoms would last for about one hour and occur 
approximately twice a week.  At that time he had full range 
of motion of the lumbar spine and no evidence of lumbar 
paraspinous muscle spasm.  Motor strength was normal.  
Despite the veteran's complaints of radiating pain and a 
tingling sensation in the right foot, EMG testing was 
unremarkable.  At the time of an August 1997 fee basis 
orthopedic examination, the examiner noted that the veteran 
could sit, stand, and rotate his spine without obvious 
limitation or discomfort.  The examiner also concluded that 
there was no evidence of functional or range of motion 
abnormality.  

While the veteran has reported that he cannot work as a 
mechanic, the records reflect that he worked for a pizza 
restaurant for several years, having quit that job shortly 
before the 1997 neurological examination.  The evidence does 
not show that the veteran has had to undergo frequent periods 
of hospitalization for the back disability, and the evidence 
does not show that his back disability was a factor in the 
termination of his job with the pizza restaurant.  Moreover, 
the most recent medical evidence does not show findings that 
could reasonably be held to reflect an unusual disability 
picture.  Finally, when the veteran was asked to provide 
evidence that might support an extraschedular rating, he did 
not respond.  Accordingly, the Board finds that a 
preponderance of the evidence shows that the criteria for 
referral of the case for an extraschedular rating have not 
been met. 





ORDER

The claim for an extraschedular rating in excess of 20 
percent for postoperative residuals of right hemilaminectomy 
and diskectomy of L4-5 and discogenic back pain with 
Schmorl's nodes of T12 and L1 is denied.   



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

